UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54018 GREEN ENDEAVORS, INC. (Exact Name of Registrant as Specified in Its Charter) Utah 27-3270121 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 59 W 100 S, 2nd Floor, Salt Lake City, UT (Address of Principal Executive Offices) (Zip Code) (801) 575-8073 Registrant’s Telephone Number, including Area Code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Smaller reporting companyx Non-accelerated filer o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox On May 26, 2015, approximately 246,568,747 shares of the registrant’s common stock, $0.0001 par value, were outstanding. GREEN ENDEAVORS, INC. AND SUBSIDIARIES INDEX PAGE PART IFINANCIAL INFORMATION Item 1.Financial Statements (Unaudited): Condensed Consolidated Balance Sheets - March 31, 2015 (unaudited)and December 31, 2014 1 Condensed Consolidated Statements of Operations - Three Months Ended March 31, 2015 and 2014 (unaudited) 2 Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2015 and 2014 (unaudited) 3 Notes to Condensed Consolidated Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk 20 Item 4.Controls and Procedures 20 PART IOTHER INFORMATION Item 1.Legal Proceedings 20 Item 1A.Risk Factors 20 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3.Defaults Upon Senior Securities 21 Item 4.[Reserved] 21 Item 5.Other Information 21 Item 6.Exhibits 22 Signatures 24 PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Balance Sheets March 31, 2015 December 31, 2014 (unaudited) Assets Current Assets: Cash $ $ Certificate of deposit - Accounts receivable Inventory Prepaid expenses Notes receivable - current - Total current assets Property, plant, and equipment, net of accumulated depreciation of $759,975 and $727,328, respectively Other assets Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Deferred rent Due to related parties Derivative liability Current portion of notes payable Current portion of related party notes payable Current portion of capital leases payable Current portion of convertible notes payable, net of debt discount of $79,516 and $0, respectively Total current liabilities Long-Term Liabilities: Notes payable related party - Notes payable Capital lease obligations Convertible debentures related party, net of debt discount of $38,610 and $41,741, respectively Total long-term liabilities Total Liabilities Stockholders’ Deficit: Convertible supervoting preferred stock, $0.001 par value, 10,000,000 shares authorized; 10,000,000 and 10,000,000 shares issued and outstanding at March 31, 2015 and December 31, 2014; no liquidation value Convertible preferred series B stock - $0.001 par value, 2,000,000 shares authorized, 742,383 and 760,488 shares issued and outstanding at March 31, 2015, and December 31, 2014, respectively Preferred, undesignated stock - $0.001 par value 3,000,000 shares authorized, no shares issued and outstanding at March 31, 2015, and December 31, 2014 - - Common stock, $0.0001 par value, 10,000,000,000 shares authorized; 246,568,747 and 195,414,505 shares issued and outstanding at March 31, 2015, and December 31, 2014, respectively Subscription Receivable ) - Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (unaudited) Three Months Ended March 31, 2015 March 31, 2014 Revenue: Services, net of discounts $ $ Product, net of discounts Total revenue Costs and expenses: Cost of services Cost of product Depreciation General and administrative Total costs and expenses Lossfrom operations ) ) Other income (expenses): Interest income Interest expense ) ) Interest expense, related parties ) ) Gain (loss) on derivative fair value adjustment ) Gain on settlement of debt Other expense ) ) Total other expenses ) ) Loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per common share Basic and Diluted: Basic loss per common share $ ) $ ) Weighted-average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 2 Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in)operating activities: Depreciation Debt discount amortization Stock based compensation - (Gain) on settlement of debt ) ) Gain on derivative liability fair value adjustment ) Initial derivative expense Changes in operating assets and liabilities: Accounts receivable Notes receivable ) - Certificate of deposit - Inventory ) Prepaid expenses ) - Other assets - ) Accounts payable and accrued expenses Due to related parties ) Deferred rent ) ) Deferred revenue ) ) Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities: Purchases of property, plant, and equipment ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities: Payments made on notes payable ) ) Payments made on convertible notes payable - - Payments made on related party notes payable - ) Payments made on related party convertible notes payable - - Payments made on capital lease obligations ) ) Proceeds from issuance of notes payable Proceeds from issuance of related party notes payable - Proceeds from issuance of convertible series B preferred stock Net cash provided by (used in) financing activities ) Increase in cash Cash at beginning of period Cash at end of period $ $ Supplemental cash flow information: Cash paid during the period for: Interest $ $ Non-cash investing and financing activities: Debt discount on derivative liability, convertible notes $ $
